Appeal from order of the Supreme Court, Kings County, dated August
22, 1968, dismissed, with costs. An order denying a motion to set aside a jury verdict in favor of a plaintiff upon a trial limited to the issue of liability is not appealable (Fortgang v. Chase Manhattan Bank, 29 A D 2d 41, 43). However we have considered the merits of appellant’s contentions and, if we were not required to dismiss the appeal, we would affirm the order. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.